Kenison, C.J.,
dissenting: The construction of RSA 577:11, 12 by the majority is unnecessarily strict and literal (State v. Williams, 92 N. H. 377, 378) and in my opinion is contrary to what the Legislature said and meant and inconsistent with the statutory history of non-regulated gambling (cf. RSA ch. 284) in this state. State v. Mint Vending Machine, 85 N. H. 22. “The persuasion that one’s infallibility is a myth leads by easy stages and with somewhat greater satisfaction to a refusal to ascribe infallibility to others.” Cardozo, The Nature of the Judicial Process 30 (1921).
While this court rules that punch boards are gambling devices prohibited by statute, it reverses the finding of the municipal court that such well-known devices as Chuck-A-Luck (bird cages), roulette wheels, electric dice games and electric racehorse machines are gambling devices under the same statute. I think that Judge Guertin was correct on all counts. See Annot. 162 A.L.R. 1188. The net effect of the majority decision is to allow the manufacture, sale and distribution of what the average person would consider gaming devices in this state with complete impunity and comfortable immunity so long as they are bright, shiny and new and have not been used previously for gambling purposes.